PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/214,643
Filing Date: 10 Dec 2018
Appellant(s): Johns et al.



__________________
JOSEPH T. VAN LEEUWEN (Reg #44,383)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/4/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/9/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	On page 7 of the submitted Appeal Brief, Appellant argues Davis does not teach all limitations of claim 1, namely:
“... a plurality of nodes that include a local node and one or more remote nodes each of which includes a processor and a memory with the data granule being stored in one of the memories wherein each of the memories are accessible by each of the plurality of nodes...”, OR
“responsively retrieving the data granule from the memory of the selected
remote node” at least because:
Davis teaches a “fabric” whereupon an initiator, when discovering that desired data is stored remotely, sends a request packet from an “initiator node” to a “target node” with the target node responding with the desired data. In this manner, Davis teaches that the remote node processes a request from the local node and sends the desired data back to the local node. Nowhere does Davis teach that the local node (which performs Appellant's method steps) “responsively retrieves the data granule from the memory of the selected remote node” (Pages 8-9 of the submitted Appeal Brief).
	This examiner respectfully disagrees.
Initially, the examiner believes Appellant’s invention can be characterized using language similar to the language used to describe Davis on pages 8-9 of the submitted Appeal Brief.  Davis teaches a “fabric” (element 20 of Fig. 1 of Davis) and similarly Appellant teaches an 

	Regarding the limitation: “responsively retrieving the data granule from the memory of the selected remote node”
	The examiner believes Davis teaches “responsively retrieving the data granule from the memory of the selected remote node” in the broadest reasonable interpretation, and when interpreted in light of Appellant’s specification. 
	Appellant points to element 2150 of Fig. 21 to support “responsively retrieving the data granule from the memory of the selected remote node” (Page 3 of the submitted Appeal Brief).  This element 2150 nominally recites processing a load/store operation without providing any detail regarding the load/store process, much less any information regarding retrieving of a data granule from a memory of a selected remote node.  Also, step 2150 is performed when the LD/ST is compatible with a current state – which could happen in cases where the LD/ST is targeted locally or remotely based on the metadata loaded in step 2130 – and therefore the examiner does not believe element 2150 is relevant to the claim limitation at issue.  
Appellant appears to be arguing that the limitation of a local node “responsively retrieving the data granule from the memory of the selected remote node” means no other nodes are involved in the retrieving of data from remote memory (based on the argument “Nowhere does Davis teach that the local node (which performs Appellant's method steps) “responsively retrieves the data granule from the memory of the selected remote node” on page extremely uncommon in the art.  As noted above, a remote node is involved in the retrieval of requested data in Appellant’s invention according to the examiner’s interpretation of Appellant’s specification.
Further, the examiner has interpreted “retrieving” data to mean initiating a request for data which results in the data being returned to the requestor.  Aside from this interpretation being supported by Fig. 7 of Appellant’s drawings, this interpretation of “retrieve” is extremely common in the art and is thus supported by the broadest reasonable interpretation of the term “retrieve.”  For example, a user may “retrieve” an internet page for display, which is understood to mean the user initiates a request resulting in the user’s computer sending a request to a remote server for the internet page, which is then returned to the user’s computer and displayed to the user – and does not mean a user retrieves data of the internet page directly without the involvement of any computer components.  As another example, a processor may “retrieve” data from memory with the understanding that a processor makes a request, and the request gets passed to a memory controller (i.e., a second processor) which fetches the data and returns it to the processor.  It does not mean the processor fetches data without aid from any other components.

For the above reasons, Davis teaches a local node performing a method comprising 
“responsively retrieving the data granule from the memory of the selected remote node.”


Regarding the limitation: “... a plurality of nodes that include a local node and one or more remote nodes each of which includes a processor and a memory with the data granule being stored in one of the memories wherein each of the memories are accessible by each of the plurality of nodes”
The examiner believes Davis teaches this limitation in both the broadest reasonable interpretation, and when interpreted in light of Appellant’s specification. 
A memory being “accessible” by other nodes does not necessarily mean a node is able to directly access the memory without the intervention of any other components.  If a node is able to send a request to remote memory, and subsequently acquire data from the remote memory, as taught at least in Fig. 4 of Davis, this remote memory is “accessible” by the local node in the broadest reasonable interpretation, as a local node is able to access [read] data in remote memory upon request.  
	Appellant points to Fig. 18 for support of the limitation “wherein each of the memories are accessible by each of the plurality of nodes” because Fig. 18 shows “where retrieval of data granule 1808 moves data directly to a node’s local memory from global memory space” (Page 4 of the submitted Appeal Brief).  The examiner believes Fig. 18 clearly shows a Coordination Namespace Server being used to load data/NDE into nodes using “access requests” from requesting nodes (Paragraph 0059).  Further, Fig. 7 clearly shows the CNS server on a different node than the requestor (‘Node y’ as opposed to ‘Node x’), which is used for retrieval of data.  Therefore, it appears that in at least Figs. 7 and 18, memory is being “accessed” by Node ‘x’ with the aid of Node ‘y,’ and is not being accessed directly as Appellant appears to be arguing.

For the above reasons, Davis teaches “wherein each of the memories [of the nodes] are accessible by each of the plurality of nodes.” 



Respectfully submitted,
/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135                                                                                                                                                                                                        3/4/2022

Conferees:
/KEVIN L ELLIS/Primary Examiner
                                                                                                                                                                                                     /SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.